COOK, Judge
(dissenting):
In United States v. Jones, 3 M.J. 279 (C.M.A.1977), which I authored, the Court unanimously held that the military judge erroneously failed to instruct the court that the accused’s
response to a simple fistic assault was not excessive if ... [the victim’s] death was unintended and not a reasonably foreseeable consequence.
Id. at 280. See United States v. Perry, 16 U.S.C.M.A. 221, 36 C.M.R. 377 (1966); United States v. Weems, 3 U.S.C.M.A. 469, 13 C.M.R. 25 (1953). The basis of that decision was the military judge’s failure to distinguish, in his instructions to the court members, the circumstances that justify the use of deadly force in self-defense from those circumstances that do not. The majority here find a similar deficiency. I disagree.
The appellant raised an issue of self-defense as well as an issue of accident. At trial, defense counsel requested an instruction that merged the two defenses, which the military judge rejected. The military judge gave separate instructions on both accident and self-defense. He also divided his instruction on self-defense into two sections: One section related the issue of self-defense and the lawfulness of the appellant’s act “in drawing his weapon ... to repel the assault by striking” the victim; in the other section, he related the self-defense issue to the situation where the appellant intentionally shot the victim, after advising the members that they must be convinced beyond a reasonable doubt that appellant intended to shoot the victim. It is here that the military judge limited the self-defense issue to an honest and reasonable belief by the appellant that he feared death or grievous bodily harm. Accordingly, the military judge correctly set out the circumstances where deadly force can be employed. He did not limit the use of the weapon as a club to the circumstances where only deadly force can be used. Rather, during the initial section of his self-defense instruction, the non-intentional shooting, he instructed:
It is your duty as members of the court to determine whether or not the degree of force employed by Sgt. Thomas in drawing his weapon in self-defense to repel the assault by striking ... [the victim] with the weapon exceeded that degree of force which Sgt. Thomas honestly and reasonably believed from all of the circumstances as they appeared to him at the time to be necessary to protect himself from apparent or actual bodily harm. Now, since there is evidence of accident before the court, the burden is on the prosecution to establish beyond a reasonable doubt that the death of ... [the victim] was not the result of an accident. Thus, unless you are satisfied beyond a reasonable doubt that the death of . .. [the victim] was not the result of an accident, you must acquit Sgt. Thomas of the offense charged and all lesser included offenses.
Thus, the issue of self-defense was not limited to the situation where deadly force can be employed. Rather, the military judge properly distinguished between use of the weapon as only a club and the intentional shooting of the victim. Appellant was convicted of the lesser included offense of negligent homicide. Accordingly, the court rejected the Government’s theory that the shooting was intentional. However, the *320failure to prove intent did not completely exonerate the appellant because the members also concluded that appellant’s response in hitting the victim with a loaded revolver was excessive and constituted negligence.
As the evidence of record reflects that appellant was participating in the continuation of a personal feud between himself and the victim that had developed the day before the fatal incident, I do not believe this is the proper case to evaluate the appropriateness of the instruction on self-defense for a police officer in the execution of his duties.
Therefore, I would affirm the decision of the United States Air Force Court of Military Review.